Citation Nr: 0607558	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for idiopathic 
hypertrophic cardiomyopathy/ subaortic stenosis (IHSS), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1988 to February 
1997.

Service connection is now in effect for idiopathic 
hypertrophic cardiomyopathy/ subaortic stenosis (IHSS); mild 
obstructive pulmonary disease; sinusitis; mononucleosis; and 
depression.

The veteran and his spouse provided testimony before a 
Veterans Law Judge via videoconferencing in January 2006; a 
transcript is of record.  The nature of the pending appeal 
was discussed at length at that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Persian Gulf conflicts have presented unusual factual and 
rating situations from a number of viewpoints, many of which 
relate to VA care and compensation.  The veteran's service 
extended from 1988 to 1997 and is thus part and parcel of 
both periods of conflict.

The Board has reviewed the extensive evidence of record in 
this case.  It can be stipulated that the veteran's 
disability picture is an unusually complex one.  

The primary problems, from which he has since had chronic 
impairment, apparently commenced with the acquisition of a 
cytomegalovirus (CMV) in service with associated symptoms, 
particularly involving his cardiac and respiratory systems, 
hypertension, congestive heart failure, pneumonia, etc.  It 
was never entirely clear whether the CMV was or was not 
responsible for all of his symptoms, but since they arose in 
service, they were subject to service connection regardless 
of the specific cause.  This has been noted in earlier RO 
ratings and communications.  For instance, his depression has 
been categorized by VA as only being "in part" due to his 
heart condition (which was in turn, by inference, due in part 
to the CMV).

Clinical records from shortly before and soon after service 
separation, while the veteran was still in his early 30s, 
reflect the presence of ongoing symptoms, clinical findings 
for which were confirmed by sophisticated testing procedures, 
including demonstrated heart enlargement.

However, from records in August 1997, it has been unclear the 
nature of which symptoms are and which are not due to his 
organic heart problems.  For instance, he has exhibited 
shortness of breath and excessive fatigue, but at least one 
physician who saw him soon after service, IMW, M.D. opined in 
August 1997 that there was no cardiac basis for his current 
complaints.  

He was also noted to have presumed viral infections including 
an episode of mononucleosis, an episode of CMV, hepatitis, 
"pneumonitis", and gastrointestinal symptoms due to the 
medications for his cardiomyopathy.  It is unclear whether he 
now has additional chronic liver or gastrointestinal problems 
as a result.

In service, the veteran's MOS was as a medical service 
journeyman.  After he left service, he endeavored for awhile 
to continue in his work as a civilian in a physicians' 
office, doctors with whom he had already worked on the local 
USAF Base.  However, evidence of record reflects that because 
of his health concerns, and certain episodes that included 
blacking out, he was advised to cease that work.

The veteran then applied for and was accepted into a post 
office job.  However, evidence again reflects that he has 
some sort of episodes involving blackouts or lack of due 
safety, and his work with the post office was accordingly 
terminated.  

Official documentation of the terminations of both the 
physician's office and post office jobs due to disability are 
of record.

When the veteran first left service, he applied for benefits 
that included compensation for the symptoms of his 
disabilities.  However, when he began to have employment 
problems as a result, he added the issue of entitlement to a 
total disability rating for compensation purposes (TDIU) to 
the list of pending questions.   That issue has been 
underlying everything else since it was initially raised and 
is part of the appeal.

A careful review of the documentation in the file reflects 
that throughout this appeal, the adjudicative concerns have 
related to appropriate designation of the veteran's 
disabilities, adequate compensation for same, and a 
determination as to whether these disabilities, whether 
cardiac or of some other nature, render him unable to work.  
Throughout, the veteran has actively pursued the TDIU issue.  
The Board considers that this issue is inextricably 
intertwined with the certified issue at hand, as well as the 
ongoing issue of just how severely disabled all of the 
veteran's various service-connected problems render him as it 
relates to employment.  

Equitable and sympathetic regard for the veteran's due 
process requires that these issues must be addressed in the 
aggregate rather than isolated and singularly as identified 
on page one of this decision. 

A great deal of evidence is in the file relating to testing 
for cardiovascular problems.  It is unnecessary to re-state 
the contents other than to report that there appears to be a 
divergence of opinion as to which of the veteran's symptoms 
are heart related and which are not; whereto he can or cannot 
be fully tested without endangering his health further; and 
if so, what is the extent of all of this cardio-related 
disability.  Nonetheless, he has undergone some usually 
definitive testing.

The Board has several options in this case, the easiest one 
of which might be to simply grant an incremental increase 
vis-à-vis the issue shown on the front page of this decision 
under the Code now designated, 7020 by extrapolating the 
subjective factors in that Code from the measurement of work 
capability.  

However, he was previously evaluated under other codes.  And 
it is unclear that the 7020 encompasses all of his cardio-
related concerns.

Moreover, this would also beg the question as to whether the 
blackouts and similar episodes, which appear to be the 
primary reasons for his lack of work, are or are not due to 
his heart.  And it would not deal with the issues of whether 
he has other cardiac related problems, i.e., hypertension, 
congestive heart failure, etc., under which Codes he would be 
more appropriately rated not in lieu of but in addition to 
7020.

Furthermore, the veteran had not been afforded adequate 
evaluations to determine the nature of respiratory or 
psychiatric problems for which he also has service 
connection.  He is noted, however, to take considerable 
medication for both.  

And it is unclear whether his other service-connected 
problems (or those which should be subject to same) are now 
disabling so as to have any impact on his ability to work 
(i.e., liver, gastrointestinal system, etc).

These, along with the heart problems, in all of their 
contexts, remain pivotal to the TDIU issue.  In this area, 
the Board notes that in addition to documentation by the 
doctor's office and post office where he previously worked, 
some VA VR&E records are in the file.

Accordingly, based on the evidence of record, the Board finds 
that additional development is preferred in this case.  The 
Board would note that it is especially mindful of the need to 
accord the veteran in this case promptness in all texts of 
his appellate concerns.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All private and VA records 
should be obtained and added to the 
claims file.

2.  The veteran should be scheduled for 
all appropriate VA examinations to 
determine the exact nature and extent of 
all of his service-connected problems.  
Testing should take into account the 
medical opinions as to what is and is not 
a potential endangerment.  The physicians 
should review the entire claims file 
before reviewing the case.  The 
physicians should also provide a 
comprehensive opinion as to which, if 
any, of the veteran's symptoms are not 
due to any of his service-connected 
problems; and what is the impact of his 
disabilities on his ability to work.

3.  The case should then be reviewed on 
all issues by the RO.  If the decision 
remains unsatisfactory, a SSOC should be 
issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing until further 
notified.


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


